Citation Nr: 1732637	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for migraines.

4.  Entitlement to a compensable rating prior to December 22, 2014, and a rating higher than 10 percent from December 22, 2014, for service-connected L3-L4 and L5-S1 degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1992 and from June 2002 to October 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2017, the Veteran was afforded a videoconference hearing before the undersigned.

The issue of entitlement to a higher rating for service-connected L3-L4 and L5-S1 degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal for service connection for allergic rhinitis and migraines.

2.  During the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for hearing loss.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for service connection for hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for service connection for migraines have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran perfected an appeal for the issues denied in the September 2010 rating decision, including service connection for hearing loss, allergic rhinitis and migraines.  The RO accepted a November 2012 statement in lieu of a VA Form 9.  Following a December 2014 supplemental statement of the case addressing service connection for hearing loss, allergic rhinitis and migraines, the Veteran submitted a Form 9 in December 2014, stating that he is only appealing the issue of service connection for hearing loss.  During the May 2017 hearing before the Board, the Veteran stated that he desired to withdraw the issue of service connection for hearing loss.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issues of service connection for hearing loss, allergic rhinitis and migraines.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claims for service connection for hearing loss, allergic rhinitis and migraines.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to service connection for hearing loss is dismissed.  

The appeal of the issue of entitlement to service connection for allergic rhinitis is dismissed.  

The appeal of the issue of entitlement to service connection for migraines is dismissed.  


REMAND

The Veteran is claiming a higher rating for his service-connected lumbar spine disability.

The Veteran was last afforded a VA examination for his service-connected lumbar spine disability in August 2015.  Since then, the Veteran reported during the May 2017 hearing having continued VA treatment and that his condition has worsened since the August 2015 VA examination.  As the evidence of record suggests his service-connected disability has increased in severity since the most recent VA examination in 2015, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The most recent VA treatment record contained in the claim file is dated November 2015.  No subsequent records are part of the file.  The Veteran stated during the May 2017 hearing that he continues to have VA treatment for his spine and the last treatment was the previous year.  Thus, VA treatment records dated since November 2015 should also be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disability.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records dated since November 2015.  If these records are not available, a negative reply is required.

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected lumbar spine disability.  

The claim file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the lumbar spine disability and the severity of any and all manifestations found, including orthopedic and neurologic manifestations.  Ranges of motion should include in active and passive mode as well as with and without weight bearing.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


